Name: Commission Implementing Regulation (EU) NoÃ 849/2011 of 22Ã August 2011 correcting Implementing Regulation (EU) NoÃ 742/2011 on the issue of licences for importing rice under the tariff quotas opened for the July 2011 subperiod by Regulation (EC) NoÃ 327/98
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 24.8.2011 EN Official Journal of the European Union L 218/16 COMMISSION IMPLEMENTING REGULATION (EU) No 849/2011 of 22 August 2011 correcting Implementing Regulation (EU) No 742/2011 on the issue of licences for importing rice under the tariff quotas opened for the July 2011 subperiod by Regulation (EC) No 327/98 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular the first paragraph of Article 5 thereof, Whereas: (1) A check has revealed an error in the Annex to Commission Implementing Regulation No 742/2011 (3) regarding the quantity available for the September 2011 subperiod for the quota of wholly milled or semi-milled rice falling within CN Code 1006 30 provided for in Article 1(1)(d) of Regulation No 327/98 and with order number 09.4119. (2) Regulation (EC) No 742/2011 should therefore be corrected accordingly. (3) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Implementing Regulation No 742/2011, in the table under point d) §Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98 §, the total quantity available for the September 2011 subperiod for the quota with order number 09.4119 shall be replaced by the following quantity: "Total quantities available for the September 2011 subperiod (in kg) 0" Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p.1 (2) OJ L 37, 11.2.1998, p. 5. (3) OJ L 196, 28.7.2011, p. 13.